Citation Nr: 1446731	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an eye disability other than diabetic retinopathy, to include as secondary to service-connected type II diabetes mellitus with diabetic retinopathy.

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Entitlement to an initial compensable rating for diabetic retinopathy.

4.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the March 2009 decision, the RO made the following determinations:  granted service connection for right ear hearing loss and assigned an initial noncompensable disability rating, effective from September 17, 2008; and granted service connection for type II diabetes mellitus and assigned an initial 20 percent disability rating, effective from February 5, 2007.  

In the June 2010 decision, the RO denied entitlement to service connection for cataracts.  The RO also granted service connection for diabetic retinopathy and assigned an initial noncompensable disability rating, effective from February 5, 2008.

In September 2014, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

(The claim of service connection for an eye disability other than diabetic retinopathy and the appeal for higher initial ratings for diabetes mellitus and diabetic retinopathy are addressed in the remand that follows the decision below.)
FINDING OF FACT

Since September 17, 2008, the Veteran has had at worst level II hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for a higher initial rating for right ear hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the available identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right ear hearing loss. 

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiners who conducted February 2009, May 2010, and March 2014 VA examinations noted that the Veteran's hearing problems included hearing loss and tinnitus.   During the February 2009 VA examination, the Veteran reported that as a result of his hearing loss he experienced difficulty hearing the television and had to ask his wife and children to repeat themselves when talking.  The May 2010 examination report indicates that the Veteran's hearing loss did not affect employment because he was not employed and that there were no effects on his usual daily activities.   Also, he reported during the March 2014 VA examination that his hearing loss impacted the ordinary conditions of daily life in that his children and grandchildren teased him because of his difficulty hearing.  Hence the functional effects of the Veteran's hearing disability were considered.

The February 2009, May 2010, and March 2014 VA audiological examinations were otherwise adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the examiners as to the severity of the Veteran's hearing loss.  For example, the examiners who conducted the February 2009 and May 2010 examinations noted that the Veteran had normal hearing to severe sensorineural hearing loss.  The March 2014 examination report reflects that there was sensorineural hearing loss in the frequency ranges of 500 to 4,000 Hertz and 6,000 Hertz or higher frequencies.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

If impaired hearing is service connected in only one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear (left ear in this case) will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).

During the February 2009 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:



Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
35
40
50
39

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Using Table VI, the February 2009 VA examination revealed level I hearing in the right ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

During the May 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
40
45
55
43

Speech audiometry revealed speech recognition ability of 84 percent in the right ear.

Using Table VI, the May 2010 VA examination revealed level II hearing in the right ear.  Combining level II hearing for the right ear with level I hearing for the left ear according to Table VII yields a rating of 0 percent.

During the March 2014 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
45
55
65
49

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Using Table VI, the March 2014 VA examination revealed level I hearing in the right ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

The Board notes that the Veteran underwent VA audiologic testing in May 2008, April 2010, and June 2012 (see the VA audiology consultation notes dated in May 2008, April 2010, and June 2012).  Although these audiometric reports do include the results of controlled speech discrimination tests and a summary of pure tone testing, they do not include the specific pure tone thresholds for the appropriate frequencies and there is no indication that these specific measurements are otherwise available.  Therefore, these assessments are not helpful indicators of the severity of the Veteran's hearing loss under the rating criteria.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he meets the specific pure tone thresholds and/or speech discrimination percentages required for a compensable rating for right ear hearing loss at any time since the effective date of service connection.   

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant an initial compensable rating for right ear hearing loss; nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for a compensable rating.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal with respect to the Veteran's service-connected right ear hearing loss.  The symptom of his claimed disability is hearing loss.  This symptom is specifically contemplated by the rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected right ear hearing loss during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the Veteran claims that he has a current eye disability other than diabetic retinopathy (claimed as cataracts) which is related to his service-connected diabetes mellitus.  He was afforded VA examinations in May 2010 and July 2012 to assess the nature and etiology of any such disability and he was diagnosed as having pseudophakia, pingueculae, vitreous floaters, corneal arcus, a left corneal scar, and a left upper eyelid cyst.

The examiner who conducted the May 2010 examination opined that the diagnosed pingueculae and left upper eyelid cyst were unrelated to/not caused by the Veteran's diabetes.  There was no further explanation or reasoning provided for these opinions.

The May 2010 examiner also noted that although the Veteran had cataracts, they had been removed from both eyes.  Hence, he did not provide any opinion as to the etiology of the cataracts.

The optometrist who conducted the July 2012 examination opined that it was not possible to comment on the relationship between diabetes and pseudophakia without resorting to mere speculation.  He also opined that it was not likely ("less likely as not") that pingueculae, vitreous floaters, corneal arcus, or the left corneal scar were related to diabetes.  There was no further explanation or rationale provided for these opinions.

The May 2010 and July 2012 opinions are all insufficient because they are not accompanied by any explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Furthermore, the May 2010 and July 2012 examinations only addressed the diagnosed pseudophakia, pingueculae, vitreous floaters, corneal arcus, left corneal scar, and left upper eyelid cyst.  The examinations did not include consideration of any of the other eye disabilities that have been diagnosed during the claim period, including cataracts, posterior capsular opacification, a retinal hemorrhage, aphakia, dry eyes, and meibomitis/blepharitis.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim was received in February 2010, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).
Hence, a remand is necessary to afford the Veteran a new VA eye examination to obtain an opinion as to the etiology of any current eye disability other than diabetic retinopathy. 

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's eyes, the Board will defer adjudication of the appeal for a higher initial rating for diabetic retinopathy.

With respect to the appeal for a higher initial rating for diabetes mellitus, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected diabetes mellitus may have worsened since his last VA examination in October 2013.  A May 2014 VA endocrinology note reveals that he was having "much more frequent" hypoglycemic episodes.  Given this evidence, VA's duty to obtain a new examination as to the current severity of his service-connected diabetes mellitus is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A May 2014 VA endocrinology note indicates that the Veteran was scheduled for additional VA diabetic treatment in August 2014.  The most recent VA treatment records in the file are contained in the San Diego Vista electronic records system and are dated to June 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment for an eye disability and diabetes contained in the San Diego Vista electronic records system and dated from June 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA eye examination to determine the etiology of any current eye disability other than diabetic retinopathy and to determine the current severity of the service-connected retinopathy. All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall determine and record the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision, the examiner shall also determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart shall be included with the examination report.  It should be specifically noted which, if any, of the Veteran's difficulties are attributable to the service-connected diabetic retinopathy.

Upon review of the record, and after taking a detailed history, the examiner shall also report the total duration of any incapacitating episodes due to retinopathy resulting in acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider during any 12-month period.

For each current eye disability other than diabetic retinopathy identified (i.e., any such disability diagnosed since February 2010, including but not limited to, cataracts, pseudophakia, pingueculae, vitreous floaters, corneal arcus, a left corneal scar, a left upper eyelid cyst, posterior capsular opacification, a retinal hemorrhage, aphakia, dry eyes, and meibomitis/blepharitis), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the eye disability had its onset in service, is related to the Veteran's eye problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current eye disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus and/or diabetic retinopathy?

(c)  Is it at least as likely as not (50 percent probability or more) that the current eye disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus and/or diabetic retinopathy?

If a current eye disability other than diabetic retinopathy was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Which diagnosed eye conditions, if any, are refractive errors not caused by acquired disability?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all eye disabilities other than diabetic retinopathy diagnosed since February 2010 (including, but not limited to, cataracts, pseudophakia, pingueculae, vitreous floaters, corneal arcus, a left corneal scar, a left upper eyelid cyst, posterior capsular opacification, a retinal hemorrhage, aphakia, dry eyes, and meibomitis/blepharitis), all instances of treatment for eye problems in the Veteran's service treatment records, and the medical literature submitted by the Veteran, which addresses a possible relationship between diabetes and cataracts (i.e., the article about senile cataracts received on June 21, 2010 from "emedicine from WebMD").

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding the symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected diabetes mellitus.  All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications. 

The examiner shall specifically comment on whether the Veteran requires insulin (and the number of daily injections), oral medication, a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis.  

The examiner shall also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his diabetes.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


